                Case 3:20-cv-00822-LEK-ML Document 30 Filed 10/15/20 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2293

                                                       October 15, 2020


       Hon. Lawrence E. Kahn, U.S. District Judge (via ECF)
       James T. Foley U.S. Courthouse
       445 Broadway, Room 424
       Albany, NY 12207-2926

       Re:      Young America's Foundation et al v. Stenger et al
                Northern District of New York – 20-cv-822 (LEK)(ML)
                OAG # XX-XXXXXXX-L1

       Dear Judge Kahn:

                This office represents Defendants John Pelletier, Brian Rose and Harvey Stenger.

              Presently, the time to respond to the Complaint for Defendants Pelletier, Rose and Stenger
       is October 16, 2020. (Dkt. 16). These Defendant plan to file a motion to dismiss tomorrow.
       Defendants write to request, if necessary, an up to 3-page extension of the 25-page limit for the
       Memorandum of Law, due to the number of causes of action in the Complaint.

                Thank you for your kind consideration to this request.

                                                                       Very truly yours,
                                                                       s/ John F. Moore
                                                                       John F. Moore
                                                                       Assistant Attorney General
                                                                       Bar Roll No. 105188

       cc (via ECF): All Counsel.




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
